Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 8/3/2020 are accepted for examination purposes.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/3/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a “COMPUTER-READABLE STORAGE MEDIUM AND INFORMATION PROCESSING APPARATUS” [Closest Prior Art: Hori (US-2015/0212771): Abstract, par 0034-0045; Hori (US-10,956,103): Abstract, col 3, line 57-  col 5, line 56, col 6, line 33-col 7, line 45, col 8, line 26-col 9, line 21; Takeuchi (US-2011/0242559): Abstract, par 0045-0065].
Hori in view of Hori, Takeuchi and further in view of the prior art searched and/or cited does not teach nor render obvious the combination of limitations including “A non-transitory computer-readable storage medium storing computer-readable instructions for an information processing apparatus, the computer-readable instructions, when executed by a processor of the information processing apparatus, causing the information processing apparatus to perform: obtaining: a width of an defining a first partial image and a second partial image in the object image, the first partial image and the second partial image each having a rectangular shape, the first partial image having a third side, the third side extending along the widthwise direction, a size of the third side being at most equal to the width, the second partial image having a fourth side, the fourth side extending along the lengthwise direction, a size of the fourth side being at most equal to the width; and generating composite image data composing an image, in which the first partial image and the second partial image are arrayed in an arrangement such that the third side of the first partial image and the fourth side of the second partial image align along the first direction” as recited in independent claim 1 [similar information processing apparatus claim 19]; and 
“A non-transitory computer-readable storage medium storing computer-readable instructions for an information processing apparatus, the computer-readable instructions, when executed by a processor of the information processing apparatus, causing the information processing apparatus to perform: obtaining: a width of an image-formable area, in which an image is formable on a sheet, the image-formable area being in a rectangular shape having a first side extending along a first direction defining a plurality of first partial images in the object image, each of the plurality of first partial images having a rectangular shape and having a third side, the third side extending along the widthwise direction, a size of the third side being at most equal to the width; defining a plurality of second partial images in the object image, each of the plurality of second partial images having a rectangular shape and having a fourth side, the fourth side extending along the lengthwise direction, a size of the fourth side being at most equal to the width; selecting one of the plurality of first partial images and the plurality of second partial images; and outputting one of first composite image data composing a first image corresponding to the plurality of first partial images and second composite image data composing a second image 34corresponding to the plurality of second partial images based on the selection between the plurality of first partial images and the plurality of second partial images” as recited in independent claim 12 [similar information processing apparatus claim 20].
Dependent claims 2-11, 13-18 and 21 are allowed for being dependent on allowable independent claims 1, 12 and 20.
Therefore, claims 1-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J WILLIAMS whose telephone number is (571)270-3954.  The examiner can normally be reached on M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677